Moore, J.
This case was brought to recover damages for personal injuries received by plaintiff on June 15, 1913, resulting from the explosion of a dynamite cap. On the trial a verdict was returned by the jury for the plaintiff. Judgment was entered by the judge for the defendant notwithstanding the verdict. The case is brought to- this court on writ of error to review that judgment.
The defendant operated an underground iron mine in Ironwood, a city of about 15,000 population. Its property was situated between the platted part of the city known as Jessieville, which adjoins it on the south, and the Newport and Reno locations on the north. The defendant occupied a portion of the surface of its premises with stock piles, - shaft houses and other buildings, the remainder being uninclosed and unoccupied. Jessieville with a population of about 1,500 was separated from the principal part of the city by defendant’s property. For a long time people on foot in going to and from Jessieville to Ayer street in Ironwood used a path continuing northwesterly from the north end of Stevens street over the premises of the defendant. For upwards of 15 years prior to the injury to plaintiff, this path, well defined and worn down in places to a depth of more than three inches, *206was constantly and continually used by the general public as a foot way. In addition to others who used it, from- 35 to 40 children, ranging in ages from 5 to 14 years, during the school year used the path four times a day in going to and returning from school. It was also used by children attending the Jessieville church. A small building belonging to the defendant was located near the path which passed it on the north side, the building being about two to four feet from the path. There was no inclosure about the building and nothing to warn people away, and within ten feet of it there was' a dump or rubbish pile. At the northwest corner of the building was a door, the sill of which was two and one-half or three feet above the ground and from this sill a runway, constructed of planks extending down at an angle of about .45 degrees to the ground, across this runway cleats were nailed, the north end of the opening underneath the runway was open to the view of persons using the path.
For upwards of two weeks prior to the date of the injury to plaintiff the defendant had been loading ore from a stockpile into cars. In connection with this work dynamite caps were used; these explosives were stored in an open box under the runway in view of persons using the path. The sticks of dynamite packed in sawdust were in a wooden box about eighteen inches long, a foot wide and ten inches high from which about one-half the top had been removed. The caps were in a small red tin box which was on top in the wooden box. The box was under the runway, its distance from the path being estimated by plaintiff’s witnesses as between four and eight feet. There were no notices or warnings of any kind. The defendant had actual knowledge that large numbers of children and adults had used the path for years and made no objection in any way.
*207On the day of the injury plaintiff, a boy eight years and five months of age, was passing along this path with his brother, two ye'ars older, when his attention was attracted by this box which had been pulled partly out from under the runway. The top was off the box, he saw the red tin box containing the dynamite caps inside. He removed the red tin box from- the powder box and opened it; taking two of the dynamite caps he gave one to his brother. He did not know that they were dangerous and took them believing he could make whistles out of them. After getting the cap he went to his home a distance of two or -thrée blocks and having failed in other’ ways to remove the fulminate from the inside, attempted to burn it out with a match, with the result that it exploded, badly mutilating his left hand and seriously- injuring his right hand, face and right eye.
Upon the trial defendant submitted the following:
“Question: Was there, on and prior to June 15, 1913, a clearly defined path across the lot on which the Blackwell -barn was then located, ’ running in a northwesterly and southeasterly direction and passing within less than fifteen feet of said barn?”
The jury returned a verdict in favor of the plaintiff for $5,500 and answered the special question in the affirmative.
The court ordered that judgment be entered in favor of the defendant, notwithstanding the verdict, basing his decision on two grounds:
First Because there was no evidence of negligence on the part of the defendant.
Second. Because the injury was in part the result of a wrongful act on the part of the plaintiff.
The facts were not very complicated and were passed upon under a fair charge of the court, and were found in favor of the plaintiff.
The question is, Under which of the two lines of *208cases do the facts bring this case? Counsel for the appellee insist the trial judge was right in entering judgment in favor of the defendant, notwithstanding the verdict, for both of the reasons stated by him. They cite, in support of this contention, Ryan v. Towar, 128 Mich. 463; Peninsular Trust Co. v. City of Grand Rapids, 131 Mich. 571; Habina v. Electric Co., 150 Mich. 41; Reid v. Harmon, 161 Mich. 51; Morrison v. Carpenter, 179 Mich. 207, and other cases. Counsel for appellant insist the above cases are distinguishable from the case before us, and that it is controlled by a line of decisions of this court commencing with Powers v. Harlow, 53 Mich. 507. It may be well to recall some of the language used by Chief Justice Cooley in that opinion.
On the date of the accident, plaintiff, who was eight years and four months old, went with his brother, two years older, to take their father his dinner. After delivering the dinner they loitered about, when plaintiff saw the box partly uncovered, and from it took one of the exploders, which he placed on a stone and struck with another stone, it exploded injuring his left hand. A verdict was directed in favor of the defendant. In reversing the decision of the lower court, Chief Justice Cooley, speaking for the court, said in part:
“In this case a shed in which a dangerous explosive was stored was left only partly enclosed, and its structure and location were such as naturally to invite the entrance of children either for play or shelter from sun and rain. Children were rightfully near it; there was nothing in its appearance to warn them off; it was not fastened against their entrance, and there was nothing about it to indicate that they would do injury or be injured by going there. The box containing the explosives seems to have had more the appearance of a box discarded as of no value and with worthless refuse in it than of a box which if was of the very highest importance should be guarded with sedulous care. It was never firmly fastened, and the only warn*209ing upon it was a word written upon a top board which was not always kept on. A man of ordinary prudence if told that so dangerous an article was so carelessly stored might well have deemed the statement incredible. We cannot under these circumstances say that the plaintiffs father was chargeable with fault in not suspecting the danger and warning his children away from it, or that the child himself was blameworthy in acting upon the childish instincts and propensities which combined with the negligence of defendant’s servant to bring the danger upon him.”
A further reading of the opinion will show it to be on all fours with the case before us.
In O’Leary v. Telephone Co., 146 Mich. 243, Justice Blair speaking for the court said:
“The case of Powers v. Harlow is an authority in this State, and is supported by the great weight of authority in this country and in England.”
Powers v. Harlow is referred to in all of the opinions in Iamurri v. Saginaw City Gas. Co., 148 Mich. 27. In none of them is it suggested that Powers v. Harlow is not still the law in this State. In Peklenk v. Isle Royale Copper Co., 170 Mich. 299, Justice Brooke, speaking for the court, said in part:
“We are of opinion that such a license as was possessed by the father imposed upon the defendant the duty to warn him, and those members of his family coming upon the premises, with him at its invitation, of such existing dangers as were known to it, or which should have been discovered by it in the exercise of reasonable care. See Powers v. Harlow, 53 Mich. 507 (19 N. W. 257, 51 Am. Rep. 154), and cases there cited.”
In Morrison v. Carpenter, 179 Mich. 207, Justice Stone, speaking for the court, said in part:
“If a licensee had been using a well defined path openly and continuously, we think he takes only such risks as have existed during the time of using the *210same; but this does not extend to additional risks on said path made afterwards by the licensor, and without knowledge of the licensee. In other words if the licensee has been using a defined path, for a length of time with the knowledge and permission of the licensor, then, if the licensor interferes with said path by making it more dangerous, he should give notice to the licensee, or guard the dangerous place so made.”
We think the case is within the line of cases represented by Powers v. Harlow, and that the judge erred in directing a verdict for defendant.
The judgment is reversed,- and the case remanded with directions to the trial judge to enter judgment upon the verdict for the plaintiff, and for such further proceedings as may be proper. Plaintiff will recover his costs.
Bird, Steere, Fellows, and Kuhn, JJ., concurred with Moore, J.